Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6, 20, and 22 are objected to because of the following informalities:  
Clam 5 recites “a sensor”. However, claim 1 already recites “a sensor”. Examiner suggest amending the sensor of claim 5 to recite “a second sensor”
Claim 6 recites “wherein the first feedback parameter further comprises a pressure applied to one of the extendable members, a displacement of one of the extendable members, a tool face, a bit force, a bit direction, or any combination thereof”. However, claim 1 already recites “the first feedback parameter comprising displacement of the extendable members,… pressure applied to the extendable members”. Similarly, the claim requires “a bit force” and “a bit direction” without positively reciting “a bit” or “a drill bit” as stated in claim 9. Examiner suggest canceling “a bit force”, “a bit direction” and amending the claim to read -- wherein the first feedback parameter further comprises the pressure applied to one of the extendable members, the displacement of one of the extendable members, or any combination thereof --.
Claim 20 recites “detecting a difference between a desired drilling parameter comprising a desired displacement of, a desired force or pressure applied by, a force or pressure applied to, an orientation, or a position of each of the extendable members and an actual drilling parameter comprising an actual force applied by each of the extendable members determined via a plurality of sensors”. This claim limitation is confusing because the actual drilling parameter is only an actual force while the desired drilling parameter can be other things, i.e., a desired displacement, a desired force, an orientation, and a position. Thus, how can an actual force be compared to an orientation or position? Examiner suggest amending the language of the actual drilling parameters to capture all the other parameters that intended to be compared with.
Claim 22 recites “wherein the drilling parameter…”. However, claim 1 recites “a desired drilling parameter” and “an actual drilling parameter. For the purpose of examination, this will be interpreted as the desired drilling parameter. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Martinez et al. (U.S. 2010/0108386A1). 
Regarding claim 1, Downton discloses rotary steerable tool (see fig. 1) for directional drilling (refer to paragraphs 0011 and 0016: steerable drilling system), comprising: a tool body (10) including a flowbore (paragraph 0019: bore in which drilling fluid is supplied); 
a plurality of extendable members (14, fig. 1), each independently movable between an extended position and a retracted position (refer to paragraph 0020); 
a plurality of actuation devices (24), each being independently operable to control a respective one of the extendable members (14) to steer the tool body in a target direction (refer to para 0020); and 
a sensor (any one of the two sensors 28, fig. 1) operable to provide a first feedback parameter (refer to para 0018: inclination or azimuth); and 
a controller (26, para 0018) communicative with the sensor (28, see fig. 1) for steering (refer to para 0018). 
However, Downton fails to teach the first feedback parameter comprising displacement of the extendable members, force or pressure applied by the extendable members, force or pressure applied to the extendable members, or orientation and positional parameters of the extendable members; the controller operable to control a position and a force applied by each of the extendable members according to a base control scheme for controlling the extendable members, wherein the controller is communicative with the sensor and operable to calibrate the base control scheme based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members.
Nasr et al. teach, in the same field of endeavor, a drilling tool (see fig. 2) and system for stabilizing the drilling tool (refer to abstract), wherein the drilling tool comprises a sensor (V1, V2, Vn, P1, P2, Pn) operable to provide a first feedback parameter, the first feedback parameter comprising displacement of the extendable members (214a-214n, 216a-216n; refer to col. 6 lines 38-43), force or pressure applied by the extendable members (refer to col. 7 lines 1-15); and 
a controller (232) operable to control a position and a force applied by each of the extendable members (refer to col. 6 lines 1-27: the controller 232 controls operation of the power unit 224 and individual arm members; col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) according to a base control scheme (refer to col. 7 lines 1-17: as broadly claimed, the base control scheme is the "stored program") for controlling the extendable members (refer to col. 7 lines 1-17: based upon the stored program, the controller 232 determines the required output of the power units), wherein the controller is communicative with the sensor (refer to col. 7 lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Downton to include feedback parameter comprising displacement of the extendable members, force or pressure applied by the extendable members and the controller operable to control a position and a force applied by each of the extendable members according to a base control scheme for controlling the extendable members, wherein the controller is communicative with the sensor, as taught by Nasr et al. for gathering additional data associated with the drilling process to improve steering of the drill string in the target direction.
However, the combination of Downton and Nasr et al. fail to teach the controller operable to calibrate the base control scheme based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members.
Martinez et al., in the same field of endeavor, teach a downhole drilling system (see fig. 1) comprising a steering assembly (300, fig. 3). A sensor (220) measures a feedback parameter (para 0035: extension/displacement of extendable members 208) and calibration is performed based on the feedback parameter to sense the complete range of motion of the extendable members 208, thereby obtaining the linear displacement of the extendable members from its rest position (refer to para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton and Nasr et al. to include the controller operable to calibrate the base control scheme based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members, as taught by Martinez et al. so as to sense the complete range of motion of the extendable members, thereby obtaining the linear displacement of the extendable members from its rest/retracted position (refer to para 0035).

Regarding claim 3, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses any extendable member (14) is extendable and retractable regardless of the position of any other extendable member (paragraph 0020: the selective actuation of the extendable members 14 is regardless of the position of any other extendable member).  

Regarding claim 4, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses each actuation device (24) is controlled by controller (26; see fig. 1 and refer to para 20).  

Regarding claim 5, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses a sensor (any one of the two sensors 28, fig. 1) coupled to the rotary steerable tool (sensor 28 is indirectly connected to housing 10 to the tool of fig. 1), the sensor operable to provide a second feedback parameter (inclination or azimuth; refer to paragraph 0018).  

Regarding claim 6, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 1 above; Nasr et al. further disclose the first feedback parameter further comprises a pressure applied to one of the extendable members (refer to col. 7 lines 8-17; pressure applied to extendable members).

Regarding claim 8, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses each actuation device (24) couples the respective extendable members (14) to a hydraulic pressure, thereby actuating extension of the respective extendable member (refer to paragraphs 0017-0018).

Regarding claim 9, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses a drill bit (18), wherein position and/or orientation of the drill bit is controlled by the plurality of extendable members (14; refer to abstract and paragraph 0020).  

Regarding claim 10, Downton discloses a method of directionally drilling a borehole see fig. 1 and refer to abstract), comprising: 
rotating a rotary steering tool within the borehole (refer to abstract, paragraph 0002 and 0016), wherein the tool including a plurality of extendable members (14);
determining, directly or indirectly, a first feedback parameter (refer to para 0018: inclination and azimuth);
independently moving (refer to para 0020) any of the extendable members (14) between a retracted position and an extended position to selectively apply a force against the borehole with the extendable members (14) and steer the tool in a target direction (see fig. 1, refer to abstract, paragraphs 0002, 0004-0006, 0016, 0020, and 0030). 
However, Downton fails to teach the first feedback parameter comprising a displacement of, a force or pressure applied by, a force or pressure applied to, an orientation, or a position of each of the extendable members via a plurality of sensors; controlling a position and a force applied by each of the extendable members using a controller according to a base control scheme for controlling the extendable members; and calibrating the base control scheme based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members to steer the tool in the target direction.
Nasr et al. teach, in the same field of endeavor, a drilling tool (see fig. 2) and system for stabilizing the drilling tool (refer to abstract), wherein the drilling tool comprises a sensor (V1, V2, Vn, P1, P2, Pn) operable to provide a first feedback parameter, the first feedback parameter comprising displacement of the extendable members (214a-214n, 216a-216n; refer to col. 6 lines 38-43), force or pressure applied by the extendable members (refer to col. 7 lines 1-15); and controlling a position and a force applied by each of the extendable members (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members; col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) using a controller (232) according to a base control scheme (refer to col. 7 lines 1-17: as broadly claimed, the base control scheme is the stored program) for controlling the extendable members (refer to col. 7 lines 1-17: based upon the stored program, the controller 232 determines the required output of the power units), wherein the controller is communicative with the sensor (refer to col. 7 lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Downton to include first feedback parameter comprising a displacement of, a force or pressure applied by, a force or pressure applied to, an orientation, or a position of each of the extendable members via a plurality of sensors; controlling a position and a force applied by each of the extendable members using a controller according to a base control scheme for controlling the extendable members, as taught by Nasr et al. for gathering additional data associated with the drilling process to improve steering of the drill string in the target direction.
However, the combination of Downton and Nasr et al. fail to teach calibrating the base control scheme based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members to steer the tool in the target direction.
Martinez et al., in the same field of endeavor, teach a downhole drilling system (see fig. 1) comprising a steering assembly (300, fig. 3). A sensor (220) measures a feedback parameter (para 0035: extension/displacement of extendable members 208) and calibration is performed based on the feedback parameter to sense the complete range of motion of the extendable members 208, thereby obtaining the linear displacement of the extendable members from its rest position (refer to para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton and Nasr et al. to include the controller operable to calibrate the base control scheme based on the first feedback parameter to adjust at least one of the force applied by or the position of the extendable members, as taught by Martinez et al. so as to sense the complete range of motion of the extendable members, thereby obtaining the linear displacement of the extendable members from its rest/retracted position (refer to para 0035).  

Regarding claim 11, the combination Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 10 above; Downton further discloses controlling each of the extendable members (14) via a unique actuation device (each actuation device 24 is uniquely connected to a respective extendable member 14, see fig. 1).  

Regarding claim 14, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 10 above; Downton further discloses detecting a displacement of the tool (refer to para 0018: inclination or azimuth sensor 28 indicate displacement of the tool).  

Regarding claim 15, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 10 above; Downton further discloses moving one of the extendable members (14) while another of the extendable members is at least partially extended from the tool (abstract and paragraph 0020: extendable members 14 are independently extendable by respective valves 24, so one can be moved while the other is at least partially extended from the tool).  

Regarding claim 16, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 11 above; Downton further discloses moving each the extendable members (14) using a hydraulic source upon operating the respective actuation device (24; refer to paragraph 0017 and 0018).  

Regarding claim 17, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 16 above; Downton further discloses independently coupling each extendable member (14) to the same hydraulic source (23) via the respective actuation devices (24; fig. 1 and paragraph 0018: hydraulic fluid is suppled from the same high-pressure line 23).  

Regarding claim 18, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Downton, Nasr et al., and Martinez et al. fail to teach moving one or more of the extendable members at a frequency lower than once every revolution.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr et al., and Martinez et al. to move one or more of the extendable members at a frequency lower than once every revolution because applicant has not disclosed that moving one or more of the extendable members at a frequency lower than once every revolution is for a particular purpose, provides an advantage, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the extendable members of Downton since they both move to perform the same function of steering the downhole drilling tool. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Martinez et al. (U.S. 2010/0108386A1) as applied to claim 1 above, and further in view of Planche (U.S. 3,795,141).

Regarding claim 2, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Downton, Nasr et al., and Martinez et al. fail to teach each actuation device includes a solenoid valve, a linear motor, an electric motor, or a piezoelectric device.  
Planche teaches the use of solenoid valve (67, fig. 1) to extend and retract a pad (34; see fig. 1 and refer to col. 4 lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the valve of Downton, as modified by Nasr et al. and Martinez et al., with a solenoid valve, for the predictable result of actuating the pads/extendable members, as taught by Planche.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Martinez et al. (U.S. 2010/0108386A1) as applied to claim 10, and further in view of Pirovolou (U.S. 2009/0000823A1).

Regarding claim 12, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Downton, Nasr et al., and Martinez et al. fail to teach detecting a difference between a desired position or tool face of the tool and an actual position or tool face of the tool, calibrating the base control scheme to decrease the difference, wherein 22WO 2018/084838PCT/US2016/060060 calibrating the base control scheme to reach a target direction.  
Pirovolou teaches a method of automatically controlling the trajectory of a drilled well (see title). The method comprises measuring data related to inclination and azimuth of the well by a sensor, the data is used to calculate the actual position and orientation (118) of the bottom-hole assembly (refer to paragraph 0031). The data is sent to a controller (108) which determines the difference between a desired position (well plan 106) and an actual position and corrective actions (110) are taken (refer to paragraph 0061). A steering behavior model/base control scheme can be calibrated to adjust the model parameters to minimize the variance in the estimated position and actual position (refer to para 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Downton, Nasr et al., Martinez et al., and Pirovolou before him or her, to detect a difference between a desired position or tool face of the tool and an actual position or tool face of the tool, calibrating the base control scheme to decrease the difference, wherein 22WO 2018/084838PCT/US2016/060060 calibrating the base control scheme to reach a target direction, for automating the system to automatically controlling the trajectory of the drilled well during the steering operation. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Martinez et al. (U.S. 2010/0108386A1) as applied to claim 10 above, and further in view of Swadi et al. (U.S. 2013/0199784A1).

Regarding claim 19, the combination of Downton, Nasr et al., and Martinez et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Downton, Nasr et al., and Martinez et al. fail to teach drilling a dogleg severity of at least 100 degree per 100 ft (30.5 m) with the tool for the borehole.  
Swadi et al. teaches dogleg severity in directional drilling operations and may be specified for major directional drilling tools, wherein the dogleg severity is measured in degree per 100 feet (refer to paragraph 0025). It is importation to allow the drill string to stay below the specified dogleg severity threshold for preventing premature drill string failures (refer to para 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr et al., and Martinez et al. to drill a dogleg severity of at least 100 per 100 ft (30.5 m), as taught by Swadi et al. for the purpose of allowing the drill string to stay below the specified dogleg severity threshold for preventing premature drill string failures.
Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

 Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1), Aklestad (U.S. 2017/0218747A1), and Martinez et al. (U.S. 2010/0108386A1).

Regarding claim 20, Downton discloses a method of directionally drilling a borehole (refer to paragraphs 0011 and 0016: steerable drilling system), comprising: 
independently controlling a plurality of extendable members (14) for steering a rotary steerable tool to directionally drill a borehole in a target direction (see fig. 1 and refer to paragraphs 0002, 0004-0006, 0016, 0020, and 0030).

However, Downton fail to teach controlling a position and a force applied by extendable members independently using a controller according to a base control scheme for controlling the extendable members to directionally drill the borehole; detecting a difference between a desired drilling parameter comprising a desired displacement of, a desired force or pressure applied by, a force or pressure applied to, an orientation, or a position of each of the extendable members and an actual drilling parameter comprising an actual force applied by each of the extendable members determined via a plurality of sensors; and calibrating the control scheme for the extendable members to adjust at least one of the force applied by or the position of the extendable members and to minimize the difference and steer the tool to directionally drill the borehole.
Nasr et al., as previously discussed, teach Downton fail to teach controlling a position (refer to col. 6 lines 1-15: the controller 232 controls operation of the power unit 224 and individual arm members ) and a force (col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224) applied by extendable members (214a-214n, 216a-216n) independently (refer to col. 5 lines 48-53) using a controller (232) according to a base control scheme (refer to col. 7 lines 1-17: as broadly claimed, the base control scheme is the stored program) for controlling the extendable members (refer to col. 7 lines 1-17: based upon the stored program, the controller 232 determines the required output of the power units) to drill the borehole (refer to col. 7 lines 1-17); 
detecting an actual drilling parameter comprising displacement (refer to col. 6 lines 38-43), a desired force or pressure applied by each of the extendable members (refer to col. 6 lines 1-27) via a plurality of sensors (V1, V2, Vn, P1, P2, Pn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Downton to include controlling a position and a force applied by extendable members using a controller according to a base control scheme for controlling the extendable members; detecting an actual drilling parameter comprising a displacement, a force, or pressure applied by each of the extendable members via a plurality of sensors, as taught by Nasr et al. for gathering additional data associated with the drilling process to improve steering of the drill string in the target direction.
However, the combination of Downton and Nasr et al. fail to teach detecting a difference between a desired drilling parameter comprising a desired displacement of, a desired force or pressure applied by, a force or pressure applied to, an orientation, or a position of each of the extendable members and an actual drilling parameter comprising the actual force applied by each of the extendable members; and calibrating the control scheme for the extendable members to adjust at least one of the force applied by or the position of the extendable members and to minimize the difference and steer the tool to directionally drill the borehole.
Aklestad teaches a method of steering a drill string (104, fig. 1) comprising one or more extendable displacement mechanisms such as pads to cause the BHA to move in a desired direction (refer to paragraph 0019), wherein a difference between a desired/expected drilling position and an actual drilling position of the drill string is determined based on feedback parameters provided by sensors (refer to para 0081). The difference/percent difference is displayed at a user interface on a display (refer to paragraph 0081). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, to have modified the combination of Downton and Nasr at al. to include detecting a difference between a desired drilling force parameter and an actual drilling force parameter via a sensor and adjusting control of the plurality of independently controllable extendable members to minimize the difference, for the purpose of keeping the difference at or close to zero to minimize error, thus keep the drilling trajectory along the prescribed well plan. 
However, the combination of Downton, Nasr et al., and Aklestad fail to teach calibrating the control scheme for the extendable members to adjust at least one of the force applied by or the position of the extendable members and to minimize the difference and steer the tool to directionally drill the borehole.
Martinez et al., in the same field of endeavor, teach a downhole drilling system (see fig. 1) comprising a steering assembly (300, fig. 3). A sensor (220) measures a feedback parameter (para 0035: extension/displacement of extendable members 208) and calibration is performed based on the feedback parameter to sense the complete range of motion of the extendable members 208, thereby obtaining the linear displacement of the extendable members from its rest position (refer to para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr et al., and Aklestad to include calibrating the control scheme for the extendable members to adjust at least one of the force applied by or the position of the extendable members and to minimize the difference and steer the tool to directionally drill the borehole, as taught by Martinez et al. so as to sense the complete range of motion of the extendable members, thereby obtaining the linear displacement of the extendable members from its rest/retracted position (refer to para 0035).  

Regarding claim 22, the combination of Downton, Nasr et al., Aklestad, Martinez et al.  teach all the features of this claim as applied to claim 20 above; Aklestad further discloses the drilling parameter is tool face, position, eccentric tool location, or any combination thereof (refer to paragraph 0011).  


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1), Aklestad (U.S. 2017/0218747A1), and Martinez et al. (U.S. 2010/0108386A1) as applied to claim 20 above, and further in view of Pirovolou (U.S. 2009/0000823A1). 

Regarding claim 21, the combination of Downton, Nasr et al., Aklestad, Martinez et al. teach all the features of this claim as applied to claim 20 above; however, the combination is silent to autonomously calibrating the base control scheme.
Pirovolou teach a method of automatically controlling the trajectory of a drilled well (see title), wherein a base control scheme/steering behavior model is calibrated (refer to abstract) using a processor (refer to para 0039, i.e., autonomous control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr et al., Aklestad, Martinez et al. to include autonomously calibration of the base control scheme, Pirovolou, for automatically controlling the trajectory of a drilled well. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1), Aklestad (U.S. 2017/0218747A1) and Martinez et al. (U.S. 2010/0108386A1), as applied to claim 20 above, and further in view of Samuel et al. (U.S. 2016/0053546A1).

Regarding claim 23, the combination of Downton, Nasr et al., Aklestad, and Martinez et al. teach all the features of this claim as applied to claim 20 above; Martinez et al. further teaches  calibrating the control scheme/well plan comprises using direct measurements, to steer the tool generally in the target direction (refer to para 0035).
 However, the combination fail to teach determine a stick-slip frequency during a stick-slip event. 
Samuel et al. teach a drill string assembly comprising a vibration sub imparting vibration to the drill bit (refer to abstract). The vibrational orientation and frequency generated by the vibration subs can be tuned to mitigate or eliminate the effects of stick-slip during drilling operations (refer to paragraph 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr at al., Aklestad, and Martinez et al. to include determining a stick-slip frequency during a stick-slip event, as taught by Samuel et al., for the purpose of mitigating or eliminating the effects of it during drilling operations. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on at least one of the  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the new rejection of claims 1, 10, and 20 above in view of Martinez et al. (U.S. 2010/0108386A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/           Examiner, Art Unit 3672
/BLAKE MICHENER/           Primary Examiner, Art Unit 3676